DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-7 are pending.

Election/Restrictions
Applicant's election with traverse of species C) nuclease domain in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search all of the species together.  The response asserts that a search of the art for any functional domain of a transcription factor or nuclease would necessarily and inevitably reveal art relevant to all allegedly distinct species.  This is not found persuasive because each species requires a separate search of the patent and non-patent literature to identify the different structures of the species.  Each functional domain has a different structure and function, and art teaching one domain will not necessarily teach the others.
The requirement is still deemed proper and is therefore made FINAL.
The response indicates that claims 1-7 are readable upon the elected species.
Claims 1-7 are under consideration as they read on the nuclease domain.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/284,887, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support for the sequences of SEQ ID NOs: 56-60.
Claims 1-7 have an effective filing date of 11/17/2009, which is the filing date of Application No. 61/281,432.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 7/12/2018, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “to target site” in line 2 should be amended to recite “to a target site” to improve the grammar of the claim.  Appropriate correction is required.

5 is objected to because of the following informalities:  the phrase “made by following cleavage by a nuclease” in line 2 should be amended to recite, “made following cleavage by a nuclease” to improve the grammar of the claim.  Appropriate correction is required.

Improper Markush
Claims 1-4 and 6 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the different functional domains have different structure and different functions that flow from the different structures.  The elected nuclease domain that is a cleavage domain does not share a significant common structure with the transcription factor transcriptional activation domain or transcription factor transcriptional repression domain.  The cleavage domain does not function to alter transcription levels.  Thus, the mere presence of amino acids in each structure is not sufficient to confer a common use.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 is drawn to a human cell comprising a nuclease comprising a DNA-binding domain that binds to a “target site in a PD1 gene as shown in any of SEQ ID NOs: 56-60 and a functional domain,” wherein the functional domain of the nuclease comprises a cleavage domain.  Claim 2 depends from claim 1 and further limits the DNA-binding domain of the cell of claim 1.  Claim 3 is drawn to a human T-cell or stem cell cultured from a cell according to claim 2, wherein the cell comprises an insertion and/or deletion in an endogenous PD1 gene.  Claim 4 depends from claim 3 and limits the insertion to one that comprises a transgene.  Claim 6 depends from claim 1 and limits the cell to a CD4+ T-cell.  The specification envisions the introduction of the cells into a human for use in treatment (e.g., paragraphs [0058], [0102], [0118] and [0129]).  Thus, the .

Claims 5 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 is drawn to a human T-cell or stem cell comprising an insertion and/or deletion in an endogenous PD1 gene, the insertion and/or deletion made following cleavage by a nuclease that binds to target sites as shown in SEQ ID NO: 56-60.  Claim 7 depends from claim 5 and requires the cell to further comprise one or more additional genetic modifications.  The specification envisions the introduction of the cells into a human for use in treatment (e.g., paragraphs [0058], [0102], [0118] and [0129]).  Thus, the claimed cells are present or intended to be present in a human being, which is nonstatutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 is vague and indefinite in that the metes and bounds of the phrase “[a] target site in a PD1 gene as shown in any of SEQ ID NOs:56-60” are unclear.  The phrase is unclear in that the sequences present in the sequence listing do not show target sites.  It is unclear if the target sites are limited to the sequences shown in all caps in Table 2, which are the sequences bound by the zinc finger proteins of Table 1, or whether the claims encompass any subsequence of the recited sequence identifiers as a target site.
Claim 6 depends from claim 1 and is rejected for the same reason applied to claim 1.
Claim 5 is vague and indefinite in that the metes and bounds of the phrase “target sites as shown in SEQ ID NO:56-60” are unclear.  The phrase is unclear in that the sequences present in the sequence listing do not show target sites.  It is unclear if the target sites are limited to the sequences shown in all caps in Table 2, which are the sequences bound by the zinc finger proteins of Table 1, or whether the claims encompass any subsequence of the recited sequence identifiers as a target site.
Claim 7 depends from claim 5 and is rejected for the same reason applied to claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 6 are drawn to a set of human cells comprising a nuclease comprising a DNA-binding domain that binds to a target site in a PD1 gene as shown in any of SEQ ID NOs: 56-60 and a functional domain, wherein the functional domain of the nuclease comprises a cleavage domain.  The rejected claims thus require a genus of DNA-binding domains defined solely by function, where the function is to bind to a target site in a PD1 gene as shown in any of SEQ ID NOs: 56-60.
	Claims 5 and 7 are drawn to a set of human T-cells or stem cells comprising an insertion and/or deletion in an endogenous PD1 gene, the insertion and/or deletion made following cleavage by a nuclease that binds to target sites as shown in SEQ ID NO: 56-60.  Although the claim is drafted as a product-by-process claim, where the final structure does not require the presence of the nuclease, the claim encompass the provision of a genus of nucleases defined solely by function, where the function is to bind a target site in SEQ ID NO: 56-60 and cleave the DNA.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of the disclosed zinc finger domains of Table 1 that bind to the capitalized sequences within the sequences of SEQ ID NO: 56-60 as shown in Table 2.  The results are not necessarily predictive of other types of DNA-binding domains or nucleases that bind and cleave within the recited sequences.  Thus, it is impossible for one to extrapolate from the examples described herein those DNA-binding domains or nucleases that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of DNA binding domains or nucleases that are predictably engineered to bind to a particular target site.  The prior art teaches that endonucleases cleaving a very specific sequence in a genome were known to be meganucleases, zinc finger nucleases and chemical nucleases (Galetto et al. Expert Opinion on Biological Therapy, Vol. 9, No. 10, pages 1289-1303, August 2009; e.g., pages 1294-1296, Section 2.2.4; Figs. 2 and 4).  While zinc finger DNA binding domains are simple and modular in nature, meganucleases constitute a large, complex family with the requirement of high throughput mutagenesis and screening required to nd paragraph; page 1297, paragraph bridging columns; paragraph bridging pages 1298-1299).  The unpredictable nature of nuclease design is further supported by Takeuchi et al (Proceedings of the National Academy of Sciences, USA, Vol. 108, No. 32, pages 13077-13082, August 2011).  Takeuchi et al teach, “alteration of homing endonuclease specificity is quite challenging.” See the Abstract. Further, Takeuchi et al teach that, as of 2011, only I-Crel had been used to modify chromosomal targets (e.g., page 13077, left column, last full paragraph). The prior art teaches that variants of I-Crel with altered DNA binding specificity are identified through a mutagenesis and screening process, rather than strictly by a structural-functional correlation that would allow one to readily envision particular I-Crel structures capable of binding to a particular target site.  Furthermore, the post-filing art teaches that “the use of direct structure-based redesign and structure-based selection methods have each found a significant role in the engineering process, but the need for selection experiments as a fundamental requirement for high activity and requisite specificity has not been eliminated” (Bogdanove et al. Nucleic Acids Research, Vol. 46, No. 10, pages 4845-4871, April 30, 2018; see page 4853, left column, 1st full paragraph). Bogdanove et al teach that the reliable automation of protein-DNA recognition is still a technique of the future (e.g., page 4863, paragraph bridging columns).
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1 and 5-7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14, 18, 19, 20, 22 and 23 of U.S. Patent No. 8,563,314 B2 (hereinafter the ‘314 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 18 of the ‘314 patent is drawn to a method of modulating expression of a PD1 gene in an isolated human cell, the method comprising introducing into the isolated human cell at least one polynucleotide according to claim 7 or claim [14], under conditions such that expression of the PD1 gene is modulated, wherein the effusion protein comprises a cleavage domain and the PD1 gene is inactivated.  Claim 19 specifies that inactivation occurs via non-homologous end joining (NHEJ) following cleavage, which results in insertions and/or deletions.  Claim 20 requires the method to further comprise introducing an exogenous sequence flanked by sequences having homology to the human PD1 gene into the isolated human cell, wherein the exogenous sequence is integrated into the human PD1 gene by homologous recombination.  The exogenous sequence is a transgene and a genetic modification.  Claim 22 of the ‘314 patent is drawn to the generic method with any functional domain, where the cell is a primary cell selected from the group consisting of peripheral blood mononuclear cells (PBMC), CD4+ T cells and CD8+ T cells.  Claim 23 of the ‘314 patent is drawn to the generic method with any functional domain, where the cell is a stem cell.  Claim 7 of the ‘314 patent requires the encoded fusion protein to have the same zinc finger recognition regions as specified in parts (i)-(vi) of instant claim 2.  Claim 14 of the ‘314 patent requires the encoded fusion protein to have the same zinc finger recognition regions as specified in parts (vii)-(xxix) of instant claim 2.  Accordingly, one carrying out the method of the claims of the ‘314 patent would necessarily produce the claimed cells.  Thus, the claimed cells are not patentably distinct from the claims of the ‘314 patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699